             Case 1:12-cv-10601-IT Document 395 Filed 11/20/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
----
UNITED        STATES OF AMERICA, et al., :
ex rel. MICHAEL BAWDUNIAK,
                                                           :
                                Plaintiff-Relator,           Civil Action
                                                           : No. 12-10601-IT
v.
                                                           :
BIOGEN IDEC INC.,
                                                           :
                                  Defendant.
                                                           :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
----
       ASSENTED-TO MOTION TO WITHDRAW AS COUNSEL FOR BIOGEN INC.

        Pursuant to Rule 83.5.2(c), Noelle M. Reed, Michael K. Loucks, Maya P. Florence,

Daniel S. Mayerfeld, and Abra C. Bron (collectively, the "Skadden Attorneys"), and the law firm

of Skadden, Arps, Slate, Meagher & Flom LLP hereby move to withdraw as counsel of record

for Defendant Biogen Inc. ("Biogen").

        As grounds for this motion, undersigned counsel state as follows:

        1.      Biogen has retained the firm of Cravath, Swaine & Moore LLP ("Cravath") to

provide alternate counsel.   On November 13, 2019, attorneys Evan R. Chesler, Rachel G.

Skaistis, and Michael P. Addis of Cravath were granted leave to appear pro hac vice before this

Court to represent Biogen.

        2.      The Skadden Attorneys have conferred with Cravath regarding the status of this

case.

        WHEREFORE, the Skadden Attorneys and the law firm of Skadden, Arps, Slate,

Meagher & Flom LLP respectfully request that the Court enter an Order granting them leave to

withdraw as counsel for Biogen.
          Case 1:12-cv-10601-IT Document 395 Filed 11/20/19 Page 2 of 2



                        LOCAL RULE 7.1(a)(2) CERTIFICATION

              The undersigned hereby certifies that counsel for Biogen has conferred with

counsel for the Relator and Counsel for the Relator indicated that they would not oppose this

motion.

Dated: November 20, 2019                     Respectfully submitted,
       Boston, Massachusetts

                                             /s/ Michael K. Loucks
                                             Michael K. Loucks (BBO #305520)
                                             Maya P. Florence (BBO #661628)
                                             Abra C. Bron (BBO #677105)
                                             SKADDEN, ARPS, SLATE,
                                                MEAGHER & FLOM LLP
                                             500 Boylston Street
                                             Boston, Massachusetts 02116
                                             (617) 573-4800
                                             michael.loucks@skadden.com
                                             maya.florence@skadden.com
                                             abra.bron@skadden.com

                                             Noelle M. Reed (pro hac vice)
                                             Daniel S. Mayerfeld (pro hac vice)
                                             SKADDEN, ARPS, SLATE,
                                               MEAGHER & FLOM LLP
                                             1000 Louisiana Street, Suite 6800
                                             Houston, Texas 77002
                                             (713) 655-5100
                                             noelle.reed@skadden.com
                                             daniel.mayerfeld@skadden.com




                                             2
